Judgment modified by striking out *666the provision for costs to the defendant New York Car Wheel Company and by providing for one bill of costs to all the other defendants and as modified affirmed, with one bill of costs to the respondents except the respondent New York Car Wheel Company, and as to the New York Car Wheel Company, without costs. Documentary evidence offered excluded as irrelevant. All concur. (The judgment dismisses the complaint in an action to recover a portion of profit made on sale of certain shares of capital stock.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.